Settlement Agreement Between Monarch Media, LLC and 4Cable TV International, Inc. of contract dated April 1st, 2014 This letter dated February 11, 2015 reflects the terms and conditions of our settlement agreement and subsequent termination between Monarch Media, LLC and 4Cable TV International, Inc.: Cash due $11,925.00 due and payable as follows: Wire of $6,000.00 due on or beforeFebruary 11,2015 (see wire instructions below) Wires of $1,000.00 due March 1st, 2015 $1000.00 due April 1st, 2015 $1000.00 due May 1st, 2015 $1,000.00 due June 1st, 2015 $1,000.00 due July 1st, 2015 $925.00 due August 1st, 2015 or can be paid in full anytime prior to August 1, 2015 WiringInstructions Issuance of 1 million shares of 4Cable TV International, Inc. common stock on or before Friday, February 13th, 2015 and issuance of 1 million shares of 4Cable TV International, Inc. common stock on or before August 13th, 2015. Please mail certificates to: Monarch Media, LLC 11445 East Via Linda Ste. 2-232 Scottsdale, Arizona 85259 This settlement agreement fulfills, settles, and terminates the aforementioned contract between Monarch Media, LLC and 4Cable TV International, Inc. Vincent Zaldivar, Managing Member Steve Richey, President Monarch Media, LLC 4Cable TV, Inc.
